               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                          5:17-CR-398-1H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )
                                                     ORDER
                                   )
ROBERT EDMOND, JR.                 )
                                   )
     Defendant.                    )
                                   )



     This matter is before the court on defendant’s motion for

compassionate release [DE #42].        Defendant, through counsel, has

filed a memorandum and a sealed exhibit in support of his motion

[DE #45, #46].    The government has responded in opposition [DE

#49]. The government also filed a Notice of Subsequently Decided

Authority [DE #50]. This matter is ripe for adjudication.

                              BACKGROUND

     Defendant, who is 46 years old, moves for compassionate

release based on the COVID-19 pandemic, his underlying health

conditions, and the fact that his elderly mother is ill and can no

longer care for his children.

     On February 5, 2018, defendant pled guilty to possession of

a firearm in furtherance of drug trafficking in violation of 18



       Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 1 of 8
U.S.C. § 924(c)(1)(a)(i) (Count Two). On June 13, 2018, this court

sentenced defendant to a total term of 60 months’ imprisonment to

be followed by five years of supervised release. Defendant is

currently   serving   his   sentence    at   FCI   Butner    Medium   with   a

projected release date of February 28, 2022.

                            COURT’S DISCUSSION

     Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

     The court may not modify a term of imprisonment once it has

been imposed except that—

     (1)    in any case—

     (A)    the court, upon motion of the Director of the Bureau of
            Prisons, or upon motion of the defendant after the
            defendant has fully exhausted all administrative rights
            to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days
            from the receipt of such a request by the warden of the
            defendant’s facility, whichever is earlier, may reduce
            the term of imprisonment. . ., after considering the
            factors set forth in section 3553(a) to the extent that
            they are applicable, if it finds that—

            (i)    extraordinary and compelling             reasons   warrant
                   such a reduction. . .



1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant
to bring such a motion. See Pub. L. No. 115-391, § 603(b), 132
Stat. 5194, 5239 (2018).

                                    2

       Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 2 of 8
     and that such a reduction is consistent with applicable policy

     statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

     The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered. . . to consider any

extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (citation omitted).

     In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

     These factors include: “(1) [Defendant’s] personal
     history and characteristics; (2) his sentence relative
     to the nature and seriousness of his offense; (3) the
     need for a sentence to provide just punishment, promote
     respect for the law, reflect the seriousness of the
     offense, deter crime, and protect the public; (4) the
     need for rehabilitative services; (5) the applicable
     guideline sentence; and (6) the need to avoid
     unwarranted sentencing disparities among similarly-
     situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (alteration in original) (citation omitted).

The court will also consider post-sentencing conduct, including

evidence of rehabilitation.       United States v. Nabaya, 2021 WL

54361, at * 3 (E.D.Va. Jan. 6, 2021).

     The   government     notes    that    defendant     submitted   his


                                    3

       Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 3 of 8
compassionate       release   request      to    an    email   box   that     was    not

monitored.       Counsel for the government requested that defendant’s

compassionate release request be routed to the appropriate BOP

official for a decision.            As of the date of the government’s

response (1/6/21), BOP had not issued a decision.                    This court has

not been informed of any subsequent decision by BOP.                        The court

can consider defendant’s motion because it has been more than 30

days    since      the    request    was        rerouted.        See     18    U.S.C.

§ 3582(c)(1)(A).

       The     government     concedes       that      defendant     suffers        from

hypertension, which the CDC lists as a risk factor as heightening

the risk of severe illness were the inmate to contract COVID-19.

Additionally, defendant was in a house fire several years ago and

has some apparent lung damage from the event.                          However, the

government argues that defendant has not shown extraordinary and

compelling reasons and that even if he has, the 3553(a) factors

weigh against his release.

       In    addition    to   COVID-19       and      the   underlying      pandemic,

defendant informs the court that his mother has recently been

hospitalized.       She is suffering from congestive heart failure, her

heart is working at 20 percent capacity, and she has high blood

pressure causing blood clots and poor circulation.                     Additionally,

in late 2020, doctors began requiring her to wear a cardiac life

vest.   Because of these medical setbacks, she is no longer able to

                                         4

            Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 4 of 8
care for defendant’s two minor children.                      His mother has been the

primary    caregiver        for    his   two       minor    sons    while   he     has   been

incarcerated.         Because of her medical conditions, the children

have been uprooted again and are currently living with an aunt.

     The     government          downplays         this     matter,    contending        that

defendant should have thought about his children while he was

dealing drugs.         While the court does not disagree, the government

fails to acknowledge that the “incapacitation of the caregiver of

the defendant’s minor child or minor children” is specifically

listed     as    an        “extraordinary          and      compelling      reason”      for

compassionate      release         in    the    Guidelines          promulgated     by   the

Sentencing      Commission        regarding        compassionate        release      motions

brought by the Bureau of Prisons.                          U.S.S.G. § 1B1.13 app. n.

1(C)(i).

     The court need not decide whether any of these factors—his

medical    conditions,           the    COVID-19      pandemic,        or   his    mother’s

incapacitation        as    caregiver,      standing         alone,    would      constitute

extraordinary and compelling circumstances. Considering the unique

combination of circumstances for this particular defendant, the

court finds that he has shown extraordinary and compelling reasons

for compassionate release.               The court now considers the 3553(a)

factors as well as defendant’s post sentencing conduct.

     Turning      to       the    3553(a)      factors,       the     government     argues

defendant would pose a danger to public safety if released as he

                                               5

          Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 5 of 8
is accountable for possessing a stolen firearm in connection with

drug trafficking.       He also has prior drug-related offenses and a

history of violating the terms of his probation.

     However, the court believes the government overstates his

criminal history. He indeed has several convictions on his record,

however, he was only a criminal history category I at sentencing.

The court does not negate the seriousness of his crime, but his

sentence    was   driven   not   by   his   criminal   history    but    by     the

statutory    minimum.      Further,     defendant      has   never     served    a

significant amount of time in prison.           He has now been in custody

continually since the end of 2017.            He has been taking classes at

Butner Medium since his arrival.               He has had no disciplinary

incidents.    He does not have a history of violent behavior.                 With

a projected release date of February 28, 2022, the defendant has

served a large majority of his sentence.           Further, defendant plans

to live with his elderly mother upon release, providing care for

her as well as his children.          He also has employment lined up if

he is released with Russell Roadside Assistance.             Additionally, he

has family support which will provide him needed structure and

accountability, as evidenced by the well-written letters received

in connection with this motion.

     The    court   must   consider     the    whole   person    and    all     the

circumstances.      Given all the circumstances here, a sentence of

time served is sufficient, but not greater than necessary, to meet

                                       6

       Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 6 of 8
the goals of sentencing.

     The   court        finds    that       defendant         has   exhausted     his

administrative     remedies,          has       presented      extraordinary      and

compelling reasons justifying his release, and that the 3553(a)

factors and his post sentencing conduct weigh in favor of release.

In conclusion, the court finds that when the record in this matter

is viewed as a whole, Mr. Edmond has met his burden for compassionate

release under 18 U.S.C. § 3582.



                                     CONCLUSION
     Pursuant to 18 U.S.C. § 3582(c)(1)(A), defendant’s motion for

compassionate    release        is    GRANTED.         Defendant’s     sentence   of

imprisonment as reflected in the judgment dated June 13, 2018, is

REDUCED to time served.              All other provisions of the judgment

shall   remain     in     effect.      The       BOP    may    delay    defendant’s

compassionate release up to 14 days for quarantine purposes.

     This 1st day of April 2021.




                                __________________________________
                                Malcolm J. Howard
                                Senior United States District Judge

At Greenville, NC
#26




                                            7

        Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 7 of 8
                            8

Case 5:17-cr-00398-H Document 51 Filed 04/01/21 Page 8 of 8
